EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Theodore Papagiannis on 12/16/2021.
The application has been amended as follows: 

1. 	(Currently Amended)  A method of inserting a spinal 
positioning a plate system of the spinal implant within the intervertebral space, wherein the plate system comprises an upper plate and a lower plate; and
advancing an insert of the spinal implant between the upper plate and the lower plate so that the insert 
wherein, upon advancement of the insert ; and
wherein advancing the insert between the upper plate and the lower plate comprises advancing the insert at least partially using a guiding assembly, the guiding assembly comprising upper and lower guiding members or plates and a proximal end comprising a housing and an actuator extending through the housing, wherein proximal ends of the upper and lower guiding members are secured to the housing, and wherein the upper and lower guiding members or plates are configured to removably attach to the upper and lower plates of the plate system to form a pathway.
2. 	(Canceled)  
1, wherein the actuator comprises a mechanical device
4.	(Currently Amended)  The method of Claim 1, whereinthe actuator comprises a pneumatic device.
5.	(Canceled)  
6.	(Currently Amended)  A spinal fusion system comprising:
a spinal implant comprising an endplate system and an insert;
endplate system comprises an upper endplate and a lower endplate;
an insert endplate and the lower endplate to secure the spinal implant within a target intervertebral space; and 
a guiding assembly comprising upper and lower guiding members or plates and a proximal end comprising a housing and an actuator extending through the housing, wherein proximal ends of the upper and lower guiding members are secured to the housing, and wherein the upper and lower guiding members or plates are configured to removably attach to the upper and lower plates of the plate system to form a pathway.
wherein, when the insert endplate and the lower endplate, the upper endplate[[s]] is configured to at least partially contact endplate[[s]] is configured to at least partially contact  and
wherein, upon advancement of the insert endplates, the upper vertebral member is distracted relative to the lower vertebral member.
7.	(Canceled)
8.	(Currently Amended)  The system of Claim 6[[7]], wherein at least one of the upper endplate and the lower endplate comprises at least one deployable engagement member configured to engage a portion of the adjacent vertebral member when the insert endplates.

10.	(Currently Amended)  The system of Claim 6, wherein the insert 
11.	(New)  A spinal fusion system comprising:
a spinal implant comprising upper and lower endplates and an insert configured to be positioned between the upper and lower endplates;
wherein the insert is configured to be advanced and positioned between the upper endplate and the lower endplate to secure the implant within a target intervertebral space of a subject, the target intervertebral space extending between an upper vertebral member and a lower vertebral member of the subject; and 
a guiding assembly comprising an upper guiding member, a lower guiding member and an actuator, wherein the upper guiding member is configured to removably couple to the upper endplate, and wherein the lower guiding member is configured to removably couple to the lower endplate to form a pathway between the guiding members and between the endplates;
wherein the actuator is configured to exert a force on the insert to advance the insert through the pathway and between the upper and lower endplates, wherein the insert includes at least one alignment feature to help predictably move the insert relative to the guiding members and the endplates as the insert is being advanced to the target intervertebral space;
wherein, when the insert is advanced between the upper endplate and the lower plate, the upper endplate is configured to contact the upper vertebral member and the lower endplate is configured to contact the lower vertebral member; and
wherein, upon advancement of the insert between the upper and lower endplates, the upper vertebral member is distracted relative to the lower vertebral member.
12.	(New)  The system of Claim 11, wherein the guiding assembly comprises a housing along a proximal end of the guiding assembly, wherein the actuator is configured to extend through the housing, and wherein proximal ends of the upper and lower guiding members are secured to the housing.

14.	(New)  The system of Claim 11, wherein the actuator is configured to be moved with assistance by at least one of:  a motor, a motorized device, a mechanical device, an electromechanical device and a pneumatic device.
15.	(New)  The system of Claim 11, wherein at least of the upper endplate, the lower endplate and the insert comprises titanium or another metal or alloy.
16.	(New)  The system of Claim 11, wherein at least of the upper endplate, the lower endplate and the insert comprises PEEK or another thermoplastic material.
17.	(New)  The system of Claim 11, wherein the actuator comprises a rod.
18.	(New)  The system of Claim 17, wherein a distal end of the rod is configured to directly or indirectly contact the insert, and wherein a handle is configured to secure to a proximal end of the rod.
19.	(New)  The system of Claim 11, wherein the guiding members are configured to couple to and decouple form the endplates using a slidable connection.
20.	(New)  The system of Claim 11, wherein the guiding members are configured to couple to and decouple form the endplates using a mechanical connection.
21.	(New)  The system of Claim 11, wherein the at least one alignment feature is part of a rail system of the spinal implant and the guiding assembly.
22.	(New)  The system of Claim 11, wherein at least one of the upper endplate and the lower endplate comprises at least one deployable engagement member configured to at least partially penetrate tissue of the adjacent vertebral member when the insert has been advanced between the upper and lower endplates.

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Hovorka et al. (US 8858635) discloses an apparatus/method involving plate system (1, 2), guide (6), implant/insert (3), and actuator (5), but fails to disclose at least: the interaction of guiding members of a guide with plates of a plate system in combination with actuator/housing or 

III. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775